Requestor: James C. Tomasi, Washington County Attorney 70 Main St. Salem, New York 12865
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the consolidation of county courthouses will necessitate a referendum under the provisions of section 216 of the County Law.
You have informed us that Washington County has two county courthouses, one in Hudson Falls and another in the Village of Salem. Regular terms of County Court and Supreme Court are held in the Hudson Falls courthouse. The main base of the Surrogate's Court is in the Village of Salem's courthouse, but terms of Surrogate's Court are also held in the Village of Hudson Falls. There is also a third courthouse in the Village of Salem which houses the Family Court and all its personnel and records. Terms of Family Court, however, are held in the Hudson Falls courthouse.
The county board of supervisors is considering a plan to place all court facilities in a single building, most likely in the Village of Hudson Falls. You have asked, if court facilities from the Village of Salem are removed to the Village of Hudson Falls, whether this constitutes a removal requiring a referendum under the provisions of section 216
of the County Law.
Under section 216 of the County Law, the board of supervisors is empowered to select and change the site of a county office or building. No courthouse "now or hereafter in a city or village, shall be removed beyond the limits of such city or village without the approval of a proposition therefor" by a majority vote of the electors of the county (id., § 216).
You have indicated that the main base of the Surrogate's Court is located in the Village of Salem's courthouse and some terms of that Court are held in that courthouse. Also, the main base of the Family Court is located in the Village of Salem's courthouse. It seems clear under the language of section 216 of the County Law that the removal of the courthouse or courthouse functions from the Village of Salem to the Village of Hudson Falls is subject to approval of the voters of the county. Under that statute, a referendum is required in the event a courthouse is removed beyond the limits of a city or village. We believe that this proposal falls within that provision. The fact that terms of the Surrogate's Court are also held in the courthouse located in the Village of Hudson Falls as are all terms of the Family Court is not a basis under the statute for an exception to the referendum requirement. The statute does not require, as a basis for a referendum, that the entire Family or Surrogate Court's functions be removed beyond the limits of a city or village. The statute refers to removal of a courthouse.
We conclude that the removal of a courthouse from one village to another within Washington County is subject to approval of the voters under section 216 of the County Law.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.